                       Case
                       Case 1:18-cv-08122-LLS
                            1:18-cv-08122-LLS Document
                                              Document 17
                                                       1754 Filed
                                                            Filed 06/18/20
                                                                  06/25/20 Page
                                                                           Page 11 of
                                                                                   of 22
        RI Ir! L
                                        1R..M               BLOCK O'TOOLE                    & MURPHY, LLP
                                        ~•..L.LATTORNEYS                                              AT           LAW

                                                             One Penn Plaza, Suite 5315

MEMO ENDORSE n                                                  New York, NY 10119
                                                      ~ I: (212) 736-5300 Fax: (212) 971 -9840                             New Jersey O ffice
                                                                                                                           50 Millstone Road
                                                                     www.blockotoole.com                                   Build ing 300, Suite 202
                                                                                                                           New W indsor , NJ 08520

 Partn ers                                                                                                                  Associates

                          t~~~~
 Jeffrey A. Block                                                                                                           Christina R. Mercado •
 Daniel P. O'Toole                                                                                                          Dani el Seiden
 Stephen J . Murphy
 S. Jose ph Donahue
 D av id L. Scher
                         wr~ ~J ~ +l> -tl. ~ t·,
                                          I
                                                                                                                            Ameer Benno
                                                                                                                            Pawel P. Wierzbicki
                                                                                                                            Kristian Krober
 Scott Occhiogrosso
                        ct.       ~~~ J.-v1tc. ~                           £l ~""-'-}{           (J'"L.

 Senior Counse l
                         ~;,._~ "v-<-Jc_ .. ~          ,, h1L--s. t     ~c.,_
                                                                                'J
                                                                                     v:s    1
                                                                                           -/bd v-e.,qt......L.
                                                                                                                            O f Coun sel
                                                                                                                            GeorgeA.Freitag
 Frederick C. Aranki
 Mi chae l I Hurwitz
                              ·,..             ~                                                          v                 Javier A. Solano
                              {               · /'_     b~                           •                •       1;    ""4     Edward V. Sapone
                                  ..f   if&..r"'c.,         -w   -   -~~     "VW--J/            ~ ~                 -       Thomas D. Gearon
                                                        1                                                             1
                                                                             June 17, 2020                .,fJ<-'L · L L.S
          Honorable Justice Louis L. Stanton                                                                                       /
          500 Pearl Street, CT, 21C                                                                                  '1 / -i...r       "2...o
          New York, New York 10007

                                              Re:       Joseph Gonzalez v. 71 Fifth Ground Lessor, et, al.
                                                        Case # l :18-cv-08122-KPF
                                                        Michael Morales v. 71 Fifth Ground Lessor, et, al.
                                                        Case # 1: l 8-cv-0840-LLS
                                                        D/A: June 28, 2018
                                                        Our File Nos . 4342/4343

          Dear Honorable Justice Stanton:

          The undersigned represents the Plaintiffs, Joseph Gonzalez and Michael Morales, with regard to
          this matter. Counsel for the Defendants and Third-Party Defendants are copied on this letter. We
          currently have a Status Conference on this case scheduled for June 19, 2020. I have spoken with
          Bruce Young who represents Defendant, Centennial Elevator Industries, Inc . Mr. Young advised
          me that he spoke with Chambers and was advised that the Court will adjourn this conference for
          30-45 days. Please provide a new date for a Status Conference at the Court' s earliest convenience.
          Please also advise if this conference will be held remotely.

          As the parties still have further discovery that needs completing, I would request a conference date
          for as soon as possible to be held with the Court via Skype for Business (or other remote
          method). Our goal is to proceed with and complete discovery as expeditiously as possible and
          would very much appreciate the Court's assistance in this regard.

          Thank you for attention to this matter.
                                                                                                                          rsoc sow·
                                                                                                                      ,DOCUMENT
                                                                                                                       ELE'CTRONI<;ALLV 'FILED
                                                                                                                      DOC#:
          FCA/mh
                                                                                                                      DATEF-IL_E_D_:_6_/-r-u-,
                                                                                                                                                ·~   ;;
                                                                                                                                                          -71-_o_
          Enclosures                                                                                                       .
             Case 1:18-cv-08122-LLS Document 175
                                             174 Filed
                                                 Filed 06/18/20
                                                       06/25/20 Page 2 of 2




cc:
Barry McTiernan & Moore
Attorney for Defendant
71 FIFTH GROUND LESSOR
101 Greenwich Street # 14
New York, NY 10006

Barlett LLP
Attorney for Defendant
MC 71 FIFTH A VENUE REAL TY LLC
711 Westchester Avenue, Suite 405
White Plains, NY 10604

Babchik & Young, LLP
Attorney for Defendant
Centennial Elevator Industries, Inc.
245 Main Street, Suite 330
White Plains, NY 10601

Kaufman Dolowich & Voluck, LLP
Attorney for Defendants
LSL Construction Services, Inc.
40 Exchange Place, 20th Floor
New York, NY 10005

Law Office of James J. Toomey
Attorney for Defendants
CRAVEN MANAGEMENT CORPORATION
CRAVEN CORPORATION
P.O. Box 2903
Hartford, CT 06104

CULLEN AND DYKMAN, LLP
Attorney for Third-Party Defendant
Otek Builders, LLC
44 Wall Street
New York, New York 10005



 ·senior Associate , Appellate and Motion Practice
